Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-13-00353-CV

                                   EX PARTE Christopher P. KENNEY

                                    Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: June 26, 2013

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On June 5, 2013, relator Christopher P. Kenney filed an original habeas corpus proceeding.

Relator alleges that he has been sentenced to 180 days in county jail after being held in criminal

contempt for failure to pay child support. Relator provides numerous grounds for why he is

entitled to habeas corpus relief and seeks to be released from custody.

           However, it is relator’s burden to provide this court with a record sufficient to establish his

right to habeas corpus relief. See TEX. R. APP. P. 52.3(k)(1); TEX. R. APP. P. 52.7(a); Walker v.

Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Relator has failed to provide us with

a record to support his claims. Accordingly, relator’s petition for writ of habeas corpus is denied.

                                                               PER CURIAM



1
 This proceeding arises out of Cause No. 200EM503279, styled In the Interest of C.X.K., in the 57th Judicial District
Court, Bexar County, Texas, the Honorable Jim Rausch presiding.